DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 5/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10991415 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
					Allowable Subject Matter
Claim(s) 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, such as US Patent/Publication Nos. 20220115069, 9521337, 8737160, 4245167, CN 111352492 A, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 1, 9 and 18: a method comprising: activating a first command at a fist time. wherein during the first time a state signal is at a first level: activating, at a second time subsequent to the first time. the first command and a reset signal after the state signal is set at a second level; changing die state signal to the first level in response to the reset signal; activating a second command when a predetermined period is elapsed from the second time: and changing the state signal to the second level in response to the second command. Moreover: An apparatus comprising: a memory cell any; and an active control circuit config red to receive an active command and an internal command and generate a state signal, wherein the active control circuit is further configured to receive the active command at a fist time when the state signal is at a first level and change the state signal to a second level, wherein the active control circuit is further configured to receive the active command at a second time subsequent to the first time when the state signal is at the second level and activate a reset signal and change the state signal to the first level, wherein the active control circuit is further configured to receive the internal command after a predetermined time period elapses from the first time and keep state signal at the second level and wherein the active control circuit is further configured to receive the internal command after the predetermined time period elapse from the second time and change the state signal to the second level. Furthermore: An apparatus comprising: a first semiconductor chip having a latency counter supplied with a first command and a clock signal and configured to generate a second command when a predetermined period is elapsed after the first command is issued; and a second semiconductor chip having an active control circuit configured to activate a state signal in response to the second command generated based on the first command that is activated when the state signal is in an active state, wherein the second semiconductor chip is free of the clock signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827